

Exhibit 10.1
Ambient Advisors, LLC
100 North Crescent Drive
Suite 305
Beverly Hills, CA 90210
Tel 310-432-1750
Fax 310-432-1755




May 12, 2006


Mr. Steven T. Guillen
OXIS INTERNATIONAL, INC.
323 Vintage Park Drive, Suite B
Foster City, CA 94404


Dear Steve:


This letter (the “Agreement”) will confirm our understanding that OXIS
INTERNATIONAL, INC. (“OXIS”) has engaged Ambient Advisors, LLC (the "Advisor")
to act as a financial and business advisor with respect to the services
described in Section 1 of this Agreement.


Section 1. Services to be Rendered. The Advisor shall report to the CEO in
providing advisory services in the following main areas:



a)  
Assisting the CEO in developing and monitoring a strategic assessment and
planning process,




b)  
Participating in the development and execution of a investor
relations/communications programs including, but not limited to: assisting in
developing investor presentations, planning and executing a press release
strategy and reviewing and commenting on individual press releases,




c)  
Assisting in developing relationships with potential new investors,




d)  
Assisting in managing relationships with current key investors,




e)  
Advising on financing strategies, including approaches, terms and conditions,
and timing,




f)  
Advising on retention of investment banking firm(s) and assisting in managing
these relationships,




g)  
Providing other general advice related to the above matters as may reasonably be
requested.


--------------------------------------------------------------------------------



OXIS and the Advisor may mutually agree on additional roles that the Advisor may
perform outside the scope of this engagement, pursuant to separate agreement(s)
regarding the Advisor, roles, responsibilities and compensation for these
activities.
 
Section 2. Compensation. In consideration of the Advisor's services to be
provided hereunder, the Advisor shall receive cash compensation of $5,000 per
month, payable in advance, and a warrant to purchase 108,000 shares of common
stock vesting at the rate of 9,000 per month over the initial engagement term of
12 months. The warrant shall have a strike price of $0.39 and shall be
exercisable for a period of ten years from the date of issue. The warrants shall
contain a cashless exercise option and other wise shall have terms and features
customary for these types of securities.


Section 3. The Advisor's Expenses. The Company will reimburse the Advisor for
all reasonable out-of-pocket expenses incurred by the Advisor in connection with
the furnishing of services under this Agreement. This provision is not intended
to include office supplies, but may include, but is not limited to, long
distance phone charges and travel expenses. All travel billed to the Company
shall be pre-approved by the CEO of the Company.


Section 4. Term of Engagement. This Agreement shall for a period of 12 months
from the date hereof and continue month-to-month thereafter at the same
compensation until either party gives 30 days notice to the other. However, this
agreement may be terminated by OXIS after six months if OXIS can demonstrate
that Advisor has failed to reasonably provide the services that are the subject
of this agreement. Upon termination the Advisors will be paid any unpaid
compensation or expenses as per Sections 2 and 3 herein. Upon any termination of
this Agreement for any reason, the Advisor shall deliver to Oxis within 10 days
from the effective date of termination of this Agreement:



a)  
Any property of Company (including any tangible expression of the Company’s
Confidential Information (as defined below) in the possession or control of the
Advisor; and




b)  
All work products, whether finished or unfinished, prepared or produced by the
Advisor for the benefit of Company under this Agreement.



Section 5. Confidentiality. By acceptance hereof, the Advisor expressly
acknowledges that the list of OXIS’s customers, its trade secrets, know-how,
data, marketing techniques, trademark and other confidential information
pertaining to the operations and business affairs of OXIS (the “Confidential
Information”) are valuable, special and unique assets of OXIS. The Advisor
agrees that it shall not disclose any Confidential Information to any person,
firm, corporation, association or other entity, for any reason or purpose
whatsoever and that disclosure of Confidential Information would cause
irreparable injury to OXIS.


--------------------------------------------------------------------------------



For the purposes of this Agreement, Confidential Information shall not include
information that (i) is or becomes generally available to the public other than
as a result of a breach of this Agreement, (ii) was known to the receiving party
prior to its disclosure hereunder, (iii) becomes known or available to the
receiving party on a non-confidential basis and not in contravention of
applicable law from a source (other than a party hereunder) which represents
that it is entitled to disclosure such Confidential Information, or (iv) is
required to be disclosed by operation of law.


Notwithstanding the foregoing, if required pursuant to judicial or
administrative subpoena or process or other legal obligation to disclose any
Confidential Information, the Advisor may make such disclosure only to the
extent required, in the opinion of counsel for the Advisor, to comply with such
subpoena process or other obligation. The Advisor shall, as promptly as possible
and in any event prior to the making of such disclosure, notify the Company of
any such subpoena, process or obligation and shall cooperate with the Company in
seeking a protective order or other means of protecting the confidentiality of
the Confidential Information.


Section 6. Cooperation. OXIS shall furnish the Advisor with all information,
data or documents that the Advisor shall reasonably deem appropriate in
connection with its activities hereunder and shall provide the Advisor full
access to OXIS's officers, employees and professional advisors. OXIS represents
and warrants that all such information, data and documents shall be complete and
correct in all material respects and shall not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein not misleading. OXIS recognizes and confirms that the Advisor
does not assume responsibility for the accuracy or completeness of any such
information, data or documents. OXIS agrees to inform the Advisor if any such
information, data or documents becomes inaccurate, misleading or incomplete in
any respect during the term of this engagement. The Advisor shall be entitled to
rely on the accuracy and completeness of such information, data and documents,
and the Advisor shall not be required to make an independent verification
thereof.


Section 7. Notices. All notices and other communications which are required or
permitted hereunder shall be in writing and shall be delivered personally or
sent by air courier (e.g., Federal Express) or first class certified or
registered mail, postage prepaid, return receipt requested to the following
address:


If to the Advisor:   If to the Company:
Gary M. Post     Steven T. Guillen
Ambient Advisors, LLC   President & CEO
100 North Crescent Drive    Oxis International, Inc.
Suite 305    323 Vintage Park Drive Suite B
Beverly Hills, CA 90210   Foster City, CA 94404


--------------------------------------------------------------------------------



Either party may designate any other address to which notice shall be given, by
giving written notice to the other of such change of address in the manner
herein provided.




Section 8. Governing Law. This Agreement has been made in the State of
California and shall be construed and governed in accordance with the laws
thereof.


Section 9. Entire Agreement. This agreement contains the entire Agreement
between the parties with respect to the rendering of the services described
herein and may not be altered or modified, except in writing and signed by the
party to be charged thereby and supersedes any and all previous Agreements
between the parties with respect to the services.


Section 10. Severability. If any provision of this Agreement, or part thereof,
is held to be unenforceable, the remainder of such provision of this Agreement,
as the case may be, shall nevertheless remain in full force and effect.


Section 11. Assignment. This agreement may not be assigned by either of the
parties hereto without the prior written consent of the other party, provided,
however, that such prior written consent will not be necessary in the instance
where the Company is merged with and into another entity or the transfer occurs
in connection with sale of substantially all of the Company’s assets.


Section 12. Execution in Counterparts. This agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original agreement, but all of which together shall constitute one and the same
instrument.


Section 13. Headings, Interpretation of Syntax. The headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement. All references made and pronouns used herein
shall be construed in the singular or plural, and in such gender, as the sense
and circumstances 


Section 14. Third Party Beneficiaries. This Agreement is intended solely for the
benefit of the parties hereto and, with the exception of the rights and benefits
conferred upon the Indemnified Parties by Section 6 of this Agreement, shall not
be deemed or interpreted to confer any rights upon any third parties, including
without limitation OXIS's shareholders.


 


--------------------------------------------------------------------------------



           Section 15. References to the Advisor or the Engagement. OXIS hereby
agrees that the terms of this Agreement, as well as the fact that the Advisor
has been engaged hereunder, shall not be publicly disclosed without the
Advisor’s prior written consent. Furthermore, OXIS shall provide drafts of any
such press releases or other public communications referencing the Advisor or
the engagement to the Advisor for its review and written approval a reasonable
time in advance of any planned dissemination thereof.
 
 






If the foregoing terms meet with your approval, please indicate your acceptance
by signing and returning the attached copy of this letter to us.


 
Very truly yours,


Ambient Advisors, LLC






 
By: /s/ Gary M. Post   
Gary M. Post, Manager






AGREED TO AND ACCEPTED:


OXIS INTERNATIONAL, INC.






By: /s/ Steven Guillen  
Steven Guillen
President and CEO



